Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 03/07/2022 for Application No. 16/242,224.  By the amendment, claims 1, 3-8, 10-16 and 18-22 are pending with claims 1, 3, 8 and 16 being amended, claims 2, 9 and 17 being canceled and newly claims 21 and 22 being added.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2, the limitation “secondary alcohol propylene ethoxylate” should be replaced with - -secondary .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “secondary alcohol propylene ethoxylate” in line 1. It is unclear whether the claimed composition is the same as the secondary propylene ethoxylate or a mixture of secondary alcohol ethoxylates surfactant(s) described in paragraphs [0030] and [0045] of the disclosure or not. If applicant intends to present the claimed composition, the Office recommends that the limitation should be avoided or changed for clarity.
Claim 22 recites the limitation “natural” in line 1.  It is unclear whether the product/process of the emulsifier is being made or produced by nature, a machine or something else. Paragraphs [0028] appears to mention that the emulsifier maybe be used in a pure form or as a solution of one or more emulsifiers. Is this a process of mixing the components by a machine or it is natural formed? If applicant intends to present the claimed feature, the Office recommends that the limitation should be avoided or changed for clarity.
Claims 3-7 are rejected upon dependent from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Henly et al. (US 9,340,746 B1, cited in the prior action mailed 12/07/2021).
Regarding claim 8, Henly discloses a vehicular gear system (col. 2, lines 30-33, col. 12, lines 55 - 64, i.e., non-pressurized system of a differential) comprising:
a housing including a plurality of gears (col. 2, lines 30-33, col. 12, lines 55 - 64,, i.e., the housing and gears of a differential) being lubricated by a wet bath (col. 2, lines 30-33, col. 12, lines 55 - 64,, i.e., a wet bath of the differential), the wet bath including gear oil (col. 4, lines 14-19; Table 1) and an emulsifier selected from the group consisting of cocamide, polyvinyl alcohol having 5 to 50% vinyl acetate units, alkylaryl polyglycol ethers, adducts of alkylamines having alkyl radicals of 8 to 22 carbon atoms with ethylene oxide or propylene oxide, fatty acids having 6 to 24 carbon atoms, alkylpolyglycosides, lecithin, lanolin, saponins, cellulose alkyl ethers, carboxyalkyl celluloses, and ethylene oxide/propylene oxide block copolymers (see at least col. 3, lines 47-60, i.e., ethylene oxide / propylene oxide).
Henly does not disclose wherein such that the wet bath forms an emulsion with gas bubbles and has a reduced first kinematic viscosity compared to a second kinematic viscosity of an otherwise same wet bath devoid of the emulsifier, and the wet bath has a third kinematic viscosity within 10% of a fourth kinematic viscosity identical wet bath without of the emulsifier under certain operating temperatures. However, it is well recognized in the art by an ordinary skilled that the use of the same amount in wt % of the compounds in a composition or mixture, the same characteristics are produced as seem.
 	Therefore, it is inherent that the oil bath of vehicular gear system of Henly is capable of providing a response such that “the wet bath forms an emulsion with gas bubbles and has a reduced first kinematic viscosity compared to a second kinematic viscosity of an otherwise same wet bath devoid of the emulsifier, and the wet bath has a third kinematic viscosity within 10% of a fourth kinematic viscosity identical wet bath without of the emulsifier” at certain operating temperatures that are less than or greater than a threshold. Since the use of combining the same amount in wt % of an addictive or non-ionic surfactant and the oil base in a wet bath is well known, it would have been obvious to a skilled person in the art that the mixture of the components would not change the way the fluid functions and would produce the same characteristics at the operating temperature conditions and would work equally well.

Regarding claim 10, Henly discloses the gear system of claim 8, wherein the gear system includes rear wheel axle (col. 2, lines 30-33, col. 12, lines 55 - 64).
 
Regarding claim 11, Henly discloses the gear system of claim 8, wherein the emulsifier is a non-ionic surfactant (col. 8, lines 53-58).
 
Regarding claim 12, Henly discloses the gear system of claim 8, wherein the emulsifier includes one or more secondary alcohol ethoxylates (col. 8, lines 53-58).
 
Regarding claim 13, Henly discloses the gear system of claim 8, wherein the emulsifier is added in an amount of 0.1 to 5 weight %, based on a total weight of the wet bath (col. 5, line 63 – col. 6, line 2, i.e., may range from about 0.01 wt % to about 0.5 wt % based on the total weight of formation).
 
Regarding claim 14, Henly discloses the gear system of claim 8, wherein the gear system is a non-pressurized system (col. 2, lines 30-33, col. 12, lines 55 - 64, i.e., non-pressurized system of a differential).
 
Regarding claim 15, Henly discloses the gear system of claim 8 but does not explicitly teach wherein the gas bubbles include ambient air bubbles.  However, Henly discloses the same addictive emulsifier as indicated above including ethylene oxide / propylene oxide (col. 3, lines 47-60) that can be used with the gear oil in the oil bath.  Therefore, it is inherent that the oil bath of the differential system of Henly is capable of providing the gas bubbles include ambient air bubbles at certain temperature conditions under automotive operation. Since the use of combining the same amount in wt % of an addictive or non-ionic surfactant and the oil base in a wet bath is well recognized, it would have been obvious to a skilled person in the art that the mixture of the components would not change the way the fluid functions and would produce the same characteristics at the operating temperature conditions and would work equally well.

Regarding claim 16, Henly discloses an automotive non-pressurized system (col. 2, lines 30-33, col. 12, lines 55 - 64, i.e., non-pressurized system of a differential) comprising:
a wet bath lubricating a plurality of driveline devices (col. 2, lines 30-33, col. 12, lines 55 - 64, i.e., wet bath of differential, axle and transmission devices) and including a base oil having a viscosity index of 120 or more (col. 4, lines 14-19; Table 1, group III) and 0.1 to 5 weight % non-ionic surfactant, based on total weight of the wet bath (col. 5, line 63 – col. 6, line 2, i.e., from inhibitor maybe selected from surfactant, and may range from about 0.01 wt % to about 0.5 wt % based on the total weight of formation).
Henly does not disclose wherein such that a monolayer of reverse micelles forms at an air-oil interface of the wet bath to stabilize ambient air bubbles in the wet bath, resulting in a reduced first kinematic viscosity compared to a second kinematic viscosity an otherwise same wet bath devoid of the non-ionic surfactant, and the reverse micelles destabilize and the wet bath releases the air bubbles, resulting in a third kinematic viscosity within 10% of a fourth kinematic viscosity of an identical wet bath without of the non-ionic surfactant at certain operating temperatures. However, it is well recognized in the art by an ordinary skilled that the use of the same amount in wt % of the compounds in a composition or mixture, the same characteristics are produced as seem.
 	Therefore, it is inherent that the oil bath of the differential system of Henly is capable of providing a response such that “a monolayer of reverse micelles forms at an air-oil interface of the wet bath to stabilize ambient air bubbles in the wet bath, resulting in a reduced first kinematic viscosity compared to a second kinematic viscosity an otherwise same wet bath devoid of the non-ionic surfactant” and “the reverse micelles destabilize and the wet bath releases the air bubbles, resulting in a third kinematic viscosity within 10% of a fourth kinematic viscosity of an identical wet bath without  of the non-ionic surfactant” at certain operating temperatures that are less than or greater than a threshold. Since the use of combining the same amount in wt % of an addictive or non-ionic surfactant and the oil base in a wet bath is well recognized, it would have been obvious to a skilled person in the art that the mixture of the components would not change the way the fluid functions and would produce the same characteristics at the operating temperature conditions during automotive operation and would work equally well.
 
Regarding claim 18, Henly discloses the system of claim 16, wherein the system includes a differential (col. 2, lines 30-33, col. 12, lines 55 - 64).
 
Regarding claim 19, Henly discloses the system of claim 16, wherein the driveline devices include a plurality of gears (col. 2, lines 30-33, col. 12, lines 55 - 64).
 
Regarding claim 20, Henly discloses the system of claim 16, wherein the non-ionic surfactant includes one or more secondary alcohol ethoxylates (col. 8, lines 53-58).
 
Regarding claim 21, Henly discloses the system of claim 20, wherein the wet bath includes a mixture of secondary alcohol ethoxylates (col. 8, lines 53-58).  
 
Regarding claim 22, Henly discloses the system of claim 8, wherein the emulsifier is natural (col. 3, lines 17-24; col. 4, lines 56-67).   

Response to Amendment
The amendment, see Remarks filed on 03/07/2022, has been entered. Applicant’s amendments have overcome the Drawings objection and the rejection of claims 1-20 being rejected under 35 U.S.C §112(b) indicated in the prior Office action.  The objection to the Drawings and the rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments, filed 03/07/2022, with respect to claims 1-8 being rejected under 35 U.S.C §103 over Gates have been fully considered and are persuasive. The rejection of the claims has been withdrawn.  However, Applicant’s arguments with respect to claims 10-15 and 16 and 18-20 being rejected under 35 U.S.C §103 over Gates have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 1 is rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7 and 20 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is noted that because the scope of the claimed invention is unclear, a statement of reasons for the indication of allowable subject matter is not provided in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659